           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION


 DEBORAH ALLEN,
                Plaintiff,                             Civil Action No.
                    v.                                 2:18-cv-164-RWS
 WALMART, INC., WAL-MART
 STORES, EAST, LP, WAL-MART
 REALTY COMPANY,
               Defendants.


                                     ORDER

      This case comes before the Court on Defendants’ Motion for Summary

Judgment [Dkt. 23]. The Court has reviewed the record, and for the reasons below,

the Motion is GRANTED.

                                    Background

      In this slip-and-almost-fall case, Plaintiff Deborah Allen claims that

Defendant Wal-Mart caused her injury when she slipped on a puddle of clear liquid

at its store. Wal-Mart disagrees. It now moves for Summary Judgment, arguing

that based on the evidence presented, it cannot be held liable as a matter of law.

      The facts—which for the reasons outlined in the discussion below are

undisputed—show the following: Ms. Allen was shopping on the cereal aisle at her
local Wal-Mart store when she slipped on something wet. She caught herself on

the shopping cart she was holding and didn’t fall. No store employees were around,

so she called the store and had an employee come look at the spot. There was a

small puddle of clear, odorless liquid. She was about halfway down the aisle, a

distance she later estimated at 30-40 feet from the aisle entrance. The employee

took pictures. The liquid—presumably water, though it cannot be said for sure—

was invisible in the pictures.

      The cereal aisle cannot be seen from Wal-Mart’s video, but the intersecting

main aisle can. Ms. Allen entered the cereal aisle at around 6:46 P.M. Some

twenty-three minutes before, at approximately 6:23 PM, an employee walked by

the cereal aisle, conducting a visual inspection as she passed. She later stated that

when she inspected the area, there were “no spills or liquids on the floor.” Had

there been, she would have removed them, in accordance with the store’s safety

policies and procedures. Another employee had made a similar inspection eight

minutes earlier, at approximately 6:15 PM, and he said the same thing.

                                     Discussion

I. Summary Judgment Standard

      The standard for summary judgment is well-established. Summary judgment

must be granted “if the movant shows that there is no genuine dispute as to any


                                           2
material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A fact is material if proof of its existence or nonexistence would

affect the outcome of the case under controlling substantive law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of fact is genuine when

the evidence is such that a reasonable jury could return a verdict in favor of the

non-moving party. Id.

      Ordinarily, in conducting its review at summary judgment, the court

“consider[s] the record and draw all reasonable inferences in the light most

favorable to the non-moving party.” Blue v. Lopez, 901 F.3d 1352, 1357 (11th Cir.

2018). The court may grant summary judgment only when, after viewing all

evidence in the light most favorable to the non-moving party, the court determines

that no genuine dispute of material fact exists such the movant is entitled to

judgment as a matter of law. Id. at 1360. Summary judgment is improper, however,

“if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248; Guevara v. NCL (Bahamas) Ltd.,

920 F.3d 710, 720 (11th Cir. 2019).

II. Local Rule 56.1(B)(2)

      The pertinent requirement of Local Rule 56.1 is that the respondent to a

summary judgment motion must file a response to the movant's statement of


                                          3
undisputed facts which sets forth, as to each numbered undisputed fact that the

respondent is contesting, “specific citations to evidence (including page or

paragraph number)” that support the respondent’s version of the facts. LR

56.1(B)(2)(a)(2). In the absence of such specific citations to evidence, the court

“will deem each of the movant’s facts as admitted.” Id.; see also Reese v. Herbert,

527 F.3d 1253, 1267 (11th Cir. 2008). Thus, “the proper course in applying Local

Rule 56.1 at the summary judgment stage is for a district court to disregard or

ignore evidence relied on by the respondent—but not cited in its response to the

movant's statement of undisputed facts—that yields facts contrary to those listed in

the movant’s statement.” Reese, 527 F.3d at 1268.

      The Rule is not a mere formality. Rather, it is considered “both a sanction

for the parties and a balm for the district court: the parties are given an incentive to

conform to the rule (provided they wish to have their version of the facts

considered), and the district court is in any case relieved of the obligation to ferret

through the record.” Id. It is, indeed, “the only permissible way for [a party] to

establish a genuine issue of material fact at that stage.” Id.

      Here, as Wal-Mart correctly notes in its Reply, Ms. Allen failed to cite to

any evidence in her Response to the Statement of Material Facts [Dkt. 30]. Instead,

she merely replied with a one-word “Admitted” or “Denied.” Therefore, per the


                                           4
terms of Local Rule 56.1(B)(2)(a)(2), the Court deems each of the facts set out by

Wal-Mart as admitted.

      In any event, the discrepancy is not so great. Ms. Allen admitted to all of the

facts set out by Wal-Mart except those related to the inspections. And concerning

those inspections, still the distinctions are narrow. Wal-Mart does not contend that

either employee entered the cereal aisle where Ms. Allen fell. Instead, it claims that

the employees “inspected” the area from the intersecting aisle. This claim is

supported by affidavits from the employees. [Dkts. 23-6, 23-7]. Ms. Allen argues

in her Response that it is not clear from the video that the employees actually

turned to look down the aisle they claimed to inspect. [Dkt. 29 at 6–7]. Because

she admitted to Wal-Mart’s facts, however, the Court credits the affidavits and

finds that the employees did “inspect” the aisle from their vantage point.

      Still, even when the facts are deemed admitted, summary judgment does not

automatically follow. Instead, “[t]he movant . . . continues to shoulder the initial

burden of production in demonstrating the absence of any genuine issue of material

fact, and the court must satisfy itself that the burden has been satisfactorily

discharged.” Reese, 527 F.3d at 1268.

      That burden is particularly relevant here, because the remaining issues

concern the inferences to be drawn from the facts, rather than the facts as stated


                                           5
(which, again, are not in dispute). In particular, Wal-Mart asks the Court to draw

two inferences as a matter of law: first, it contends that, because the liquid was

clear, the liquid could not have been discovered by a reasonable inspection.

Second, it contends that the inspections, which were carried out 31 and 23 minutes

before Ms. Allen slipped, were in fact reasonable.

      Ms. Allen does not respond to the former contention; and her dispute about

the latter centers more on the fact of whether the employees looked rather than the

reasonableness of the inspection. Essentially, having admitted to the underlying

facts, she does not respond at all to these arguments. So it is particularly

appropriate here for the Court to treat the Motion as unopposed, as Reese dictates.

See id. (When party has failed to comply with Local Rule 56.1, “the court has

before it the functional analog of an unopposed motion for summary judgment.”).

Still, she retains some protection from the standard—the Court still “draw[s] all

reasonable inferences in the light most favorable to the non-moving party.” Blue,

901 F.3d at 1357. With that in mind, the Court turns to Wal-Mart’s contentions.

III. Slip-and-Fall Analysis

      “To prevail on a slip-and-fall claim, the plaintiff must show: (1) that the

premises owner had actual or constructive knowledge of the hazard, and (2) that

the plaintiff lacked knowledge of the hazard, despite an exercise of ordinary care,


                                           6
because of actions or conditions within the owner’s control.” Keisha v. Dundon,

809 S.E.2d 835, 837 (Ga. Ct. App. 2018). At issue here is the first element

concerning the Defendant’s knowledge.

      As to that element, there is no evidence, nor does Ms. Allen contend, that

Wal-Mart had actual knowledge of the hazard. So the Court turns to constructive

knowledge, which can be shown in one of two ways:

      A plaintiff may demonstrate a proprietor's constructive knowledge of a
      hazard by showing that (1) a store employee was in the immediate area
      of the hazard and could have easily seen the substance or (2) the foreign
      substance remained long enough that ordinary diligence by the store
      employees should have discovered it.

Thacker v. Wal-Mart Stores E., Inc., 2019 WL 1996698, at *4 (N.D. Ga. Mar. 19,

2019) (citing Johnson v. All Am. Quality Foods, Inc., 798 S.E.2d 274 (Ga. Ct.

App. 2017) (emphasis added). It is undisputed that no Wal-Mart employee was in

the immediate area. Thus, the pertinent analysis concerns the latter prong—

whether the substance remained long enough to be found with ordinary diligence.

      In that regard, Wal-Mart raises two reasons for which it contends summary

judgment is warranted: the invisible nature of the hazard, and the reasonableness of

the inspection. These are addressed in turn below. In considering them, the Court is

guided by the practical consideration that the “‘routine’ issues of premises liability,

i.e., the negligence of the defendant and the plaintiff . . . are generally not


                                            7
susceptible of summary adjudication.” Griffin v. Walmart Supercenter, Inc., 2019

WL 7491505, at *11 (N.D. Ga. Sept. 10, 2019) (citing Robinson v. Kroger Co.,

493 S.E.2d 403, 414 (Ga. 1997)).

      A. Clear Nature of the Liquid

      Wal-Mart’s first argument focuses not so much on the time the hazard was

present—despite the temporal language evident in the second prong—as with the

nature of the hazard itself. It argues that because the liquid was clear and

effectively invisible (it was presumably water, but the evidence does not say for

sure), no reasonable inspection could have discovered it, regardless of the amount

of time. In so doing, Wal-Mart draws on a line of cases tracing to Chastain v. CF

Georgia N. Dekalb L.P., 569 S.E.2d 914, 916 (Ga. Ct. App. 2002), which also

involved a plaintiff who slipped on water.

      In Chastain, however, the plaintiff said in her deposition that “to see the

dribbles of water on the shiny mall floor that caused her to fall, one would have

had to bend down and look from a specific angle.” Donastorg v. Rainbow USA,

Inc., 802 S.E.2d 425, 429 (Ga. Ct. App. 2017) (en banc) (citing Chastain). The

hazard could not be seen by standing up and looking from a normal angle. Thus,

the court held that constructive knowledge could not be inferred. Chastain, 569

S.E.2d at 916 (“If there is no evidence that the water could have been discovered


                                          8
during a reasonable inspection, then no inference arises that defendants' failure to

discover the defect was the result of any alleged failure to inspect.”).1

      As the Georgia Court of Appeals recently illustrated, the Chastain principle

does not reach terribly far, in part because a plaintiff’s admissions concerning the

visibility of the hazard are still construed in her favor. See Donastorg, 802 S.E.2d

at 429. To invoke Chastain, there must be “no causal connection between

plaintiff’s injury and any alleged inaction by defendants as a matter of law.” Id.

Thus, summary judgment was not awarded even when a plaintiff said she could not

see a pin on the floor even if she were looking at the ground. Id. Or when a stick

lay in a lighted parking lot. Samuels v. CBOCS, Inc., 742 S.E.2d 141, 143 (Ga. Ct.

App. 2012). Or when a clear liquid—chicken blood mixed with water—was visible

from a standing position, particularly when the store was on notice of the risk of

such leaks. Food Lion, Inc. v. Walker, 660 S.E.2d 426, 429 (2008).

      The margins between Chastain and those cases that distinguish it are often

slim, and the facts here present a close call. But the Court is persuaded that the

hazard was not immune from discovery. Wal-Mart argues that the puddle was


1
  Wal-Mart’s citation to Keisha v. Dundon, 809 S.E.2d 835, 838 (Ga. Ct. App. 2018), is
not particularly persuasive. There, the hazard was a gas pump that was spewing gas. It
had only been doing so for a few seconds, and the plaintiff was aware of it. Meanwhile,
the defendant owner’s view was blocked by various vehicles. Chastain itself is a much
closer analogue, so the court focuses on it and the other cases cited in the discussion.

                                            9
“invisible” based on the photographs. But contrary to its claim, how the hazard

appears in the photographs is not the determinative question. Nowhere in its

statement of undisputed facts does Wal-Mart assert that Ms. Allen said the liquid

was “invisible.” If anything, the record reflects that it could be seen from a normal,

standing position, by her and by the manager. Further, the liquid formed a puddle,

not isolated droplets, as was the case in Chastain.

      In a recent case in this district, Judge Cohen addressed essentially the same

issue—a puddle of water in a Wal-Mart store. See Griffin, 2019 WL 7491505,

at *10. Tracing the cases following Chastain, he reached the same conclusion:

      The only indication that the water “would have been difficult to see” in
      an area of the Store that “was well lit” is that the water was clear and
      had no color or tint and, after Griffin fell, she “noticed water on the
      floor in a puddle about the size of a small dinner plate.” This evidence
      does not show that, as a matter of law, Walmart lacked constructive
      knowledge of the puddle of water.

Id. (record citations omitted). The Court finds that the same is true here. Summary

judgment is not warranted on this basis.

      B. Reasonableness of the Inspection

      For its second argument, Wal-Mart says it did not have constructive

knowledge because its employees carried out reasonable inspections. A

defendant’s constructive knowledge can be inferred if “there is evidence that the

owner lacked a reasonable inspection procedure.” Thacker, 2019 WL 1996698,

                                           10
at *5 (citing Shepard v. Winn Dixie Stores, Inc., 527 S.E.2d 36, 38 (Ga. Ct. App.

1999). To avoid this inference, a defendant moving for summary judgment must

show that it had such procedures, and that they were carried out:

      In order to prevail at summary judgment based on lack of constructive
      knowledge, the owner must demonstrate not only that it had a
      reasonable inspection program in place, but that such program was
      actually carried out at the time of the incident.

Id. Here, it is undisputed that the Wal-Mart employees inspected the premises by

looking at the cereal aisle from the from the intersection at the main aisle twice

within approximately half an hour before Ms. Allen’s slip. It is also apparent that

they did so pursuant to Wal-Mart’s policy. 2 The only question, therefore, is

whether those inspections were reasonable. If they were, then Wal-Mart prevails.

      “The reasonableness of an inspection procedure depends on the nature of the

business, the size of the store, and the number of customers.” Donastorg, 802




2
  Admittedly, the evidence describing the inspection “program” is thin when compared to
other cases, even cases involving Wal-Mart. See, e.g., Thacker, 2019 WL 1996698, at *2
(discussing a program of “safety sweeps” and “zoning”); Brown, 2017 WL 386647, at *1
(discussing “safety sweeps” and safety “training meetings”). However, this is not a case
where reference to the procedures was completely omitted. See Griffin, 2019 WL
7491505, at *8 (“Nothing in the record indicates what Walmart's inspection procedures
were or that it complied with them”). And the procedures briefly alluded to here resemble
the ones described in the other cases. Although a bit more description and color might be
necessary in a case where the inspection program was a matter of dispute, the Court does
not require that Wal-Mart use magic words or jargon to explain their program. The
descriptions here suffice in the context of this case.

                                           11
S.E.2d at 428 (citing Food Lion, 660 S.E.2d at 429). In particular, to be reasonable,

the procedures must be “adequate to guard against known or foreseeable dangers at

the time of the alleged injuries.” Id.

      The Court holds that the procedures here—essentially, looking down the

aisle from a cross-aisle—are reasonable for Wal-Mart under the circumstances. See

Thacker, 2019 WL 1996698, at *2; Brown v. Wal-Mart Stores E., LP, 2017 WL

386647, at *1 (N.D. Ga. Jan. 27, 2017). This is not a case where Wal-Mart was

aware of any risk of a particular hazard. See Donastorg, 802 S.E.2d at 428. Under

its normal working conditions, Wal-Mart’s policy of having its employees look

down an aisle for slip hazards was reasonable. Such a program constitutes ordinary

diligence; as such, constructive knowledge of a hazard cannot be inferred.

      Because the Court cannot infer constructive knowledge, for Ms. Allen to

prevail, she would need to affirmatively show that the hazard existed for an

unreasonably long time. However, she cannot prove how long it was present.

Indeed, she admits as much—she does not know who spilled the liquid or when

they did so. And based on the evidence of the inspections, the liquid was there for

23 minutes at most. That is within a range typically held to be reasonable. See

Thacker, 2019 WL 1996698, at *6 (summarizing cases granting summary

judgment with inspections ranging from 15 – 35 minutes).


                                         12
      Ms. Allen has failed to raise a genuine dispute concerning Wal-Mart’s

knowledge of the hazard. Accordingly, her claim fails as a matter of law.

                                   Conclusion

      For the foregoing reasons, Defendant Wal-Mart’s Motion for Summary

Judgment [Dkt. 23] is GRANTED. The Clerk is DIRECTED to close the case.

      SO ORDERED this 16th day of January, 2020.



                                        ________________________________
                                        RICHARD W. STORY
                                        United States District Judge




                                        13
